

114 HR 6272 IH: VA Provider Pay Modernization Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6272IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. O'Rourke (for himself and Mr. Abraham) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to increase
			 the maximum market pay of physicians and dentists in the Veterans Health
			 Administration who work in health professional shortage areas, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the VA Provider Pay Modernization Act of 2016. 2.Market pay for physicians and dentists in the Veterans Health Administration in health professional shortage areasSection 7431(c) of title 38, United States Code, is amended—
 (1)in paragraph (3)— (A)by striking The and inserting Subject to paragraph (5), the; and
 (B)by striking determined by the Secretary on a case-by-case basis and inserting the same for each physician or dentist with the same specialty or assignment in the same Veterans Integrated Service Network;
 (2)in paragraph (5)— (A)by striking The and inserting Subject to subparagraph (C), the;
 (B)by striking shall take and inserting may exceed the market pay generally available under paragraph (3) to a physician or dentist with the same specialty or assignment in the same Veterans Integrated Service Network by an amount not to exceed five percent of the total pay of such physician or dentist, taking; and
 (C)in subparagraph (C)— (i)by inserting (i) before the health care labor market;
 (ii)by striking all that follows dentist and inserting in the relevant health service area, as designated by the Secretary of Health and Human Services under section 5.2 of title 42, Code of Federal Regulations (42 C.F.R. 5.2); and; and
 (iii)by adding at the end the following new clause:  (ii)whether the Secretary of Health and Human Services has designated under section 332 of the Public Health Service Act (42 U.S.C. 254e) such health service area as a health professional shortage area with regards to the specialty of the physician or dentist, in which case market pay for the physician or dentist may exceed, by not more than 25 percent, the market pay for a physician or dentist in such health service area with a specialty or assignment not relevant to the health professional shortage area;; and
 (3)in paragraph (6), by striking 24 and inserting 12. 3.Basic pay paritySection 7403(h)(6) of title 38, United States Code, is amended—
 (1)by striking and at the end of subparagraph (A); (2)by striking the period at the end of subparagraph (B) and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (C)create parity to the greatest extent practicable between the grades and annual rates of basic pay for employees of the Administration who perform similar duties in the same facility, regardless of time of service..
			